DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the polygonal hollow or projection provided in or on the heart pump body and assembly part, the indexing reliefs used for locking and unlocking of the pump body using the gripping unit, the means for snapping-in, and the assembly with two assembly elements with two corresponding assembly parts must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
19.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 makes reference to an assembly, an assembly element, and an assembly part. This is confusing and unclear, particularly because the assembly element is not actually part of the assembly, but the assembly part is. Further, it is difficult to tell if the references to the assembly itself are intended to be the assembly or if they were meant to recite either the assembly element or the assembly part. These claim limitations inhibit comprehension, rendering the claim indefinite. For purposes of examination the examiner will interpret claim 
Claim 1 discloses the limitation “said gripping unit comprising at its free end…” in line 10. It is unclear which end of the gripping unit is its free end and as such is unclear where the assembly part is located, rendering the claim indefinite. For purposes of examination the examiner will interpret claim 1 such that either end of the gripping unit can be considered a “free end”.
Claim 3 recites the limitation “wherein the free end of said gripping unit comprises a polygonal profile…” in lines 2-3. Claim 1 recites an assembly part at the free end of the gripping unit in lines 10-11 and it is unclear if the gripping unit itself has a polygonal profile independent of the assembly part, if the assembly part has the polygonal profile, if the assembly part is excluded altogether, or if both components have some kind of seamless polygonal profile. For purposes of examination the examiner will interpret claim 3 such that the polygonal profile can represent any of the scenarios listed above. Claim 16 will be interpreted similarly.
Claim 5 recites the limitation “said pump body comprising an orifice opening into at least one receptacle for receipt/retention of the pump body” in lines 3-4. The wording of this limitation makes it sound as if the pump body is receiving itself which does not make sense. For purposes of examination the examiner will interpret claim 5 to read as “said pump body comprising an orifice leading into at least one receptacle for receipt/retention of the pump body”.
The term "generally" in claim 6 is a relative term which renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination the examiner will interpret claim 6 to read as “said gripping unit is an elongate body with a cylindrical form”.
Regarding claim 9, the phrase "etc." renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "etc."), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
The remaining claims are rejected due to their dependency on the above specified claims.
Claim limitation “means for snapping-in” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claim 14 discloses at least two "means for snapping-in". The claim further discloses the means for snapping-in are configured to cooperate with a corresponding means for snapping-in on the sleeve, however no further structure is provided. Further, the term "cooperate" is broad and does not limit the structure in any significant way. The specification does not offer explanation outside of recited claim language on pages 5-6. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 recites all limitations that are already disclosed in claim 1. The heart pump, assembly element, gripping unit, sleeve, and the use of these components are all listed in claim 1 and as such, claim 10 is not further limiting. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, and 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0251450 to Pagani et al., hereinafter Pagani.
Regarding claim 1, Pagani teaches an assembly for fitting/removing a heart pump (ventricular assist device 13) in a sleeve (cuff 20) secured in an opening in a ventricular wall (para 0028), said assembly comprising a guide element (conduit 14) with a distal end (distal end 23), a proximal end (proximal end 24), and a lumen extending between (see conduit 14), and opening at, said distal and proximal ends (conduit is a tube; see e.g. Fig 6), said heart pump having a pump body (expansion tool 30), wherein, with said pump body comprising an assembly element (expandable base 32), said assembly comprises a gripping unit which can slide in said lumen (para 0038), said gripping unit comprising at its free end an assembly part (forward edge 34) which is complementary with said assembly element, which part is configured to cooperate with said assembly element, and to join this free end to the pump body, in order to permit the gripping and displacement of said heart pump (para 0037-0038).
Regarding claim 2, Pagani further teaches with said assembly element being a hollow, or a projection, provided in or on the pump body (expandable base 32 is considered a projection), said complementary assembly part is a head with a form paired with said hollow, or respectively a hollow with a form paired with said projection (forward edge 34 is a hollow), for assembly of said free end on said pump body (see Fig 6).
Regarding claim 3, Pagani further teaches (Fig 13-14) wherein the free end of said gripping unit comprises a polygonal profile (head 57/68) which is complementary with a hollow profile placed at an end of the heart pump body (internal recess 53/63), such that this free end can be inserted in said hollow profile (para 0047).
Regarding claim 5, Pagani further teaches said pump body comprising an orifice opening into at least one receptacle for receipt/retention of the pump body, the free end of said gripping unit comprises a head which is maneuverable in rotation, which head has one or a plurality of indexing reliefs defining, by rotation of the head, an unlocked position of the pump body and of the end of the gripping unit, in order to permit their separation, said head being able to pass freely through said orifice in order to penetrate into, or exit from, said receptacle, and a locked position, in which the indexing relief(s) is/are engaged in the receipt/retention receptacle in order to provide mechanical assembly of said end of the gripping unit and said heart pump (Fig 13; para 0045: when adjustment knob 59 is turned it results in the threading on the head and in the recess to lock the head in place and when untwisted it would release).
Regarding claim 6, Pagani further teaches wherein said gripping unit is an elongate body with a generally cylindrical form, such that the gripping unit can be rotated in the lumen of said guide element (para 0045).
Regarding claim 9, Pagani further teaches one or a plurality of other elements selected from the group comprising a perforation tool, a dilator tool, a guide wire, etc., and combinations of these elements, each of said elements or their combinations being able to slide in said lumen (para 0045: expansion tool 50 can be threaded through conduit 14).
Regarding claim 10, Pagani further teaches a heart pump for ventricular assistance for a beating heart, said heart pump having a pump body (ventricular assist device 13), wherein said pump body comprises at least one assembly element (expandable base 32) which is configured to cooperate (para 0037) with the free end of the gripping unit (para 0038) of said assembly for fitting/removing a heart pump in a sleeve (cuff 20) secured in an opening in a ventricular wall (para 0028) as claimed in claim 1, in order to permit gripping and displacement of said heart pump (para 0037-0038).
Regarding claim 11, Pagani further teaches wherein the pump is a propulsive heart pump (para 0028: impeller produces propulsion).
Regarding claim 12, Pagani further teaches wherein, with said sleeve (cuff 20) comprising an inner channel (sleeve portion 22) and said pump being designed to be received in the channel of said sleeve (para 0036), said sleeve extending in an axial direction and comprising a front axial end and a rear axial end, said inner channel opening at the front and rear axial ends (Fig 3: flange 21 and portion aligning with distal end 23 of conduit 14 respectively), at least part of the inner wall of said sleeve delimiting said inner channel having a thread, said pump body comprises a thread on part of its outer surface which is distinct from said at least one assembly element, said thread being complementary with the thread of said at least part of the inner wall of the sleeve in order to ensure their engagement (para 0036: protrusions 26 act as a locking mechanism).
Regarding claim 13, Pagani further teaches wherein said threads are configured to ensure the sealing of the pump body/sleeve assembly (para 0036: provide a seal against leakage of blood).
Regarding claim 14, Pagani further teaches wherein, with said sleeve (cuff 20) comprising an inner channel (sleeve portion 22), and said pump being designed to be received in the channel of said sleeve (para 0036), said sleeve extending in an axial direction and comprising a front axial end and a rear axial end, said inner channel opening at the front and rear axial ends (Fig 3: flange 21 and portion aligning with distal end 23 of conduit 14 respectively), the inner wall of said sleeve delimiting said inner channel comprising at least two means for snapping-in, said pump body comprises for each means for snapping-in of the sleeve a complementary means for snapping-in, which is configured to cooperate with a corresponding means for snapping-in of the sleeve in order to ensure the assembly of the pump body on the inner wall of the sleeve (para 0036: no specific structure is claimed as a “means for snapping-in” and there are no drawings corresponding to it so the protrusions/ribs 26 can be considered a means for snapping in), each complementary means for snapping-in being placed on the outer surface of 7Docket No. 0600-1763 the pump body, whilst being distinct from said at least one assembly element (protrusions/ribs 26 are separate from assembly element).
Regarding claim 15, Pagani further teaches wherein said pump body has a peripheral seal placed upstream from the means for snapping-in, in order to ensure the sealing of the pump body/sleeve assembly (para 0036: sutures 27 looped around sleeve portion 22 to compress the cuff and provide a seal against leakage of blood).
Regarding claim 16, Pagani further teaches (Fig 13-14) wherein the free end of said gripping unit comprises a polygonal profile (head 57/68) which is complementary with a hollow profile placed at an end of the heart pump body (internal recess 53/63), such that this free end can be inserted in said hollow profile (para 0047).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pagani.
Regarding claims 4, 17, and 18, Pagani teaches wherein with said pump body comprising at least two assembly elements (expandable base 32), said free end of said gripping unit comprises for each assembly element an assembly part (free edge 34) which is complementary with the corresponding assembly element (para 0037). Although Pagani only discloses a singular assembly element and assembly part, it would have been obvious to one of ordinary skill in the art to use two assembly elements and two assembly parts to achieve the predictable result of forming a sliding seal between the assembly elements and assembly parts (para 0037) because the Office considers duplication of parts to be a case of obviousness (MPEP 2144.IV.B).

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pagani in view of US 2015/0141738 to Toellner et al., hereinafter Toellner.
Regarding claim 7, Pagani discloses the limitations of claim 1, but does not disclose a sealing element placed inside said lumen, this sealing element being open when the free end of said gripping unit 5Docket No. 0600-1763is pressed against it, in order to open up the passage for said gripping unit through this sealing element.
Toellner also discloses a sheath for placing a blood pump in the body (para 0008). However, Toellner teaches a sealing element placed inside said lumen, this sealing element being open when the free end of said gripping unit 5Docket No. 0600-1763is pressed against it, in order to open up the passage for said gripping unit through this sealing element (para 0021).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the assembly for fitting a heart pump of Pagani with a sealing element placed inside said lumen, this sealing element being open when the free end of said gripping unit 5Docket No. 0600-1763is pressed against it, in order to open up the passage for said gripping unit through this sealing element, as taught by Toellner, for purpose of preventing body fluids, notably blood, from exiting through the sheath (para 0021).
Regarding claim 19, Pagani discloses the limitations of claim 1, but does not disclose a sealing element placed inside a distal part of said lumen, this sealing element being open when the free end of said gripping unit is pressed against the sealing element, in order to open up the passage for said gripping unit through this sealing element.
Toellner also discloses a sheath for placing a blood pump in the body (para 0008). However, Toellner teaches a sealing element placed inside a distal part of said lumen, this sealing element being open when the free end of said gripping unit is pressed against the sealing element, in order to open up the passage for said gripping unit through this sealing element (para 0021).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the assembly for fitting a heart pump of Pagani with a sealing element placed inside a distal part of said lumen, this sealing element being open when the free end of said gripping unit is pressed against the sealing element, in order to open up the passage for said gripping unit through this sealing element, as taught by Toellner, for purpose of preventing body fluids, notably blood, from exiting through the sheath (para 0021).

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pagani in view of US 2015/0258260 to Tuseth.
Regarding claim 8, Pagani discloses the limitations of claim 1 but does not disclose the distal end of said guide element comprises a device for stabilization of part of the heart, said stabilization device comprising a widened part.
Tuseth also discloses placement of a device for blood passage (para 0080). However, Tuseth teaches the distal end of said guide element comprises a device for stabilization of part of the heart, said stabilization device comprising a widened part (Fig 2C: anchor 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the assembly for fitting a heart pump of Pagani wherein the distal end of said guide element comprises a device for stabilization of part of the heart, said stabilization device comprising a widened part, as taught by Tuseth, for purpose of preventing the connector from moving within or being dislodged from the anatomical walls (para 0075).
Regarding claim 20, Pagani discloses the limitations of claim 1, but does not disclose wherein the distal end of said guide element comprises a device for stabilization of part of the heart, said stabilization device comprising a widened part, which comprises at its end with the widest diameter a groove which has at least one aspiration orifice for creation of a vacuum in said groove when a portion of the ventricular wall is in contact with said stabilization device.
Tuseth also discloses placement of a device for blood passage (para 0080). However, Tuseth teaches wherein the distal end of said guide element comprises a device for stabilization of part of the heart, said stabilization device comprising a widened part, which comprises at its end with the widest diameter a groove which has at least one aspiration orifice for creation of a vacuum in said groove when a portion of the ventricular wall is in contact with said stabilization device (Fig 2C: anchor 8; para 0075).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the assembly for fitting a heart pump of Pagani wherein the distal end of said guide element comprises a device for stabilization of part of the heart, said stabilization device comprising a widened part, which comprises at its end with the widest diameter a groove which has at least one aspiration orifice for creation of a vacuum in said groove when a portion of the ventricular wall is in contact with said stabilization device, as taught by Tuseth, for purpose of preventing the connector from moving within or being dislodged from the anatomical walls (para 0075).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792